IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MEGAN L. SHINAL AND ROBERT J.                   : No. 897 MAL 2015
SHINAL, HER HUSBAND,                            :
                                                :
                     Petitioners                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
                                                :
              v.                                :
                                                :
                                                :
STEVEN A. TOMS, M.D.,                           :
                                                :
                     Respondent                 :


                                           ORDER


PER CURIAM

              AND NOW, this 23rd day of March 2016, the Petition for Allowance of

Appeal is GRANTED, limited to the following issues raised by Petitioners, reproduced

here verbatim:

   1. Is the plaintiff in a civil trial entitled to a for cause strike of prospective jurors
   with close familial, situational or financial relationships with the defendant’s
   employer, whether direct or indirect, when the claimed negligence of the
   defendant occurred in the course and scope of the defendant’s employment?

   2. Can a panel of the Superior Court create new law and require counsel in a
   civil trial to motion the court to allow an additional peremptory challenge each
   time a for cause challenge of a potential juror is denied and/or object
   continuously after the initial motion to strike the potential juror for cause is denied
   in order to preserve the issue for appeal?

   3. May a court in a medical malpractice trial alleging lack of informed consent by
   the surgeon ignore Pennsylvania common law and the Medical Care Availability
   and Reduction of Error Act, 40 P.S. §§ 1303.101, et seq., and charge the jury
   that information received from the non-physician “qualified staff” at the hospital
   can be considered in deciding whether the surgeon obtained the informed
   consent of the patient for surgery.
   The Petition for Allowance of Appeal is DENIED with respect to Petitioner’s fourth

stated issue.




                                 [897 MAL 2015] - 2